Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing In Madrid, on December 21, 2006 SYNDICATED FINANCING AGREEMENT Divided into TRANCHE A (REVOLVING LINE OF CREDIT) Maximum Amount:  4,594,984,200.80 and TRANCHE B (CURRENT-ACCOUNT LINE OF CREDIT) Maximum Amount:  1,083,277,312.52 BETWEEN FINANZAS DOS, S.A. As Obligee and BANCO BILBAO VIZCAYA ARGENTARIA, S.A. THE ROYAL BANK OF SCOTLAND,PLC BANCA IMI S.P.A. BNP PARIBAS SPAIN BRANCH BANCO SANTANDER CENTRAL HISPANO, S.A. NATEXIS BANQUES POPULAIRES, SPAIN BRANCH CALYON, SPAIN BRANCH As Lending Institutions and BANCO CENTRAL HISPANO, S.A. (LEGAL AND TAX CONSULTANTS) 1 TABLE OF CONTENTS SECTION ONE  DEFINITIONS AND INTERPRETATION 10 1. DEFINITIONS AND INTERPRETATION 10 1.1 Definitions 10 1.2 Principles of Interpretation 17 SECTION TWO  TRANCHE A (REVOLVING LINE OF CREDIT) 18 2. GENERAL TERMS 18 2.1 Amount 18 2.2 Acceptance 18 2.3 Use 18 2.4 Distribution 19 2.5 Acceptance by Lending Institutions of their shares 19 3. DRAWDOWN OF FUNDS 19 3.1 Drawdown of Funds 19 3.2 Drawdown 20 3.3 Delivery of Funds 21 3.4 Conditions Precedent for Drawdowns of Tranche A 22 3.5 Documentation of Tranche A Drawdowns 24 4. INTEREST 24 4.1 Accrual 24 4.2 Daily, Annualized Accrual During Each Interest Period 24 5. INTEREST RATE 24 5.1 Division into Interest Periods 24 5.2 Interest Rate 25 5.3 Interest Payments 25 6. MATURITY AND AMORTIZATION 25 6.1 Ordinary Amortization 25 6.2 Voluntary Accelerated Amortization 25 6.3 Payment 26 7. JOINT NATURE 27 7.1 Joint Nature 27 7.2 Effects of Breach by Any Lending Institution 27 7.3 Extrajudicial and Judicial Actions of Lending Institutions 27 7.4 Agreements of the Majority of Lending Institutions 27 SECTION THREE  TRANCHE B (CURRENT-ACCOUNT LINE OF CREDIT) 28 8. GENERAL TERMS 28 8.1 Amount 28 2 8.2 Acceptance 29 8.3 Use 29 9. DRAWDOWN OF FUNDS 29 9.1 First Drawdown of Tranche B 29 9.2 Second and Subsequent Drawdowns of Tranche B 30 INTEREST ON THE CURRENT-ACCOUNT LOAN 30 10.1 Accrual 30 10.2 Daily, Annualized Accrual During Each Interest Period 30 10.3 Interest Periods 30 INTEREST RATE ON TRANCHE B AND PAYMENT OF INTEREST 31 11.1 Interest Rate 31 11.2 Interest Payments 31 EXCESS DRAWDOWNS 31 REPAYMENT AND MATURITY 31 13.1 Maturity 31 13.2 Voluntary Accelerated Repayment 32 GUARANTY 32 14.1 Guaranteed Obligations 32 14.2 Guaranty Upon First Demand 32 14.3 Obligations of Guarantors 32 14.4 Maximum Amount of Guaranty 33 14.5 Joint Nature 34 14.6 Effects of Breach by Any Guarantor 34 14.7 Repayment 34 14.8 Subrogation 34 14.9 Risk Commission 34 14.10 Drawdown Commission 34 14.11 Recordation of Guaranty in Registry Books 35 14.12 Effective Period of Guaranty 35 SECTION FOUR  TERMS AND CONDITIONS COMMON TO BOTH TRANCHES 35 INTEREST RATE 35 15.1 Calculation 35 15.2 Reference Interest Rate and Substitution Rate 35 15.3 Margin 37 15.4 Procedure for Establishing Interest Rate 38 15.5 Market Breakage 38 ARREARS INTEREST 39 16.1 Accrual of Arrears Interest on Unpaid Principal 39 16.2 Capitalization of Ordinary Interest 39 16.3 Liquidation and Payment or Capitalization of Arrears Interest 40 3 16.4 Procedural Arrears Interest 40 CHANGE OF CIRCUMSTANCES 40 17.1 General Statement 40 17.2 Increase in Costs or Reduction in Income 40 17.3 Supervening Legal Noncompliance 41 17.4 Mitigation of Consequences of the Change of Circumstances 41 17.5 Foreseeable Changes of Circumstances 42 17.6 Favorable Change of Circumstances 42 OBLIGATORY ACCELERATED AMORTIZATION 42 18.1 Amortization for Supervening Legal Noncompliance 42 18.2 Amortization because of RCDS 42 COMMISSIONS AND EXPENSES 43 19.1 Insurance, Structuring, and Opening Commissions 43 19.2 Agency Commission 43 19.3 Drawdown Commission 43 19.4 Expenses and Taxes Derived from Financing Agreement 44 TAXES 44 20.1 Net Tax Payments 44 20.2 Recovery and Return of Tax Withholdings 44 PAYMENTS 45 21.1 Method of Payment 45 21.2 Finality and Irrevocability of Payments 45 21.3 Allocation 45 21.4 Proportional Distribution of Payments to Lending Institutions 46 21.5 Netting of Balances 47 21.6 Indemnification of Damages Caused to Lending Institutions for Breakage of Interest Periods 47 ACCOUNTS 48 22.1 Agents Accounts 48 22.2 Account of Each Lending Institution 48 22.3 Bookkeeping in Case of Assignment 48 REPRESENTATIONS AND WARRANTIES 48 23.1 Representations and Warranties 48 23.2 Reiteration of Representations and Warranties 50 OBLIGATIONS 50 24.1 Reporting Obligation 50 24.2 Obligations Regarding Accounting, Annual Accounts and Auditing 51 24.3 Obligations Regarding Business Activity 52 24.4 Obligations of a Corporate or Company Nature 52 24.5 Financial Obligations 53 24.6 Obligations to Comply with Financial Ratios 55 4 AGENCY 55 25.1 Appointment 55 25.2 Content of the Mandate 55 25.3 Agents Responsibility to Lending Institutions 57 25.4 Reimbursement of Amounts to the Agent 58 25.5 Resignation of the Agent 58 25.6 Revocation of the Agent 59 ASSIGNMENT 59 26.1 Prohibition Against Assignment by Obligee 59 26.2 Assignment by Lending Institutions: Requirements 59 ACCELERATED MATURITY 60 27.1 Accelerated Maturity for Default on Obligations 60 27.2 Accelerated Maturity for Reduction in Solvency of Obligee or Change in the Economic Assumptions or Conditions of this Agreement 61 27.3 Accelerated Maturity for Reduction in Solvency of ACCIONA 63 27.4 Alternatives for Lending Institutions 64 27.5 Termination by Decision of the Majority of Lending Institutions: Binding Nature 65 27.6 Individual Termination Without Agreement of the Majority of Lending Institutions 65 27.7 Procedure With Respect to Obligee 65 27.8 Accrual of Arrears Interest 66 SECTION FIVE  EXECUTION 66 EXECUTION OF THE FINANCING AGREEMENT 66 28.1 Determination of the Net Amount 66 28.2 Procedure and Methods of Execution, General and Special 67 28.3 Miscellaneous Provisions 67 SECTION SIX  MISCELLANEOUS 68 MISCELLANEOUS STIPULATIONS 68 29.1 Correspondence and Addresses 68 29.2 Full Agreement 74 29.3 Novation 74 LAW AND FORUM 75 30.1 Applicable Law 75 30.2 Judicial Forum 75 CONFIDENTIALITY 75 CERTIFIED DOCUMENT 75 5 LIST OF APPENDICES Appendix 3.2.1 Sample Request for Drawdown of Tranche A 6 FINANCING AGREEMENT In Madrid, on December 21, 2006 APPEARING Party of the first part, Mr. Juan Gallardo Cruces, of age of majority, ID No. 691.950-H and Mr. José Ángel Tejero Santos, of age of majority, with ID No. 52.570.589-H, on behalf and in representation of FINANZAS DOS, S.A. (hereinafter, the  Obligee ), with domicile in Madrid, Calle Juan de Mena No. 8, and C.I.F. No. A-80062755, duly authorized to grant this agreement in virtue of the power of attorney granted before the Notary of Madrid, Mr. Manuel Rodríguez Marín, on December 20, 2006, under serial number 4,000 of his protocol. And, party of the second part, Mr. Manuel Pérez Peral, of age of majority, with ID No. 27.300.295-P and Mr. Ignacio Domínguez-Adame Bozzano, of age of majority, with ID No. 51.391-826-M, on behalf and in representation of BANCO SANTANDER CENTRAL HISPANO, S.A.U. (hereinafter  SAN , or the  Agent ), with domicile in Santander, Paseo de Pereda number 9 to 12 and C.I.F. number A- 39000013, duly authorized to grant this agreement in virtue of the power of attorney granted before the Notary of the Illustrious College of Burgos Mr. José María de Prada Díez, on March 1, 2002, under serial number 574 of his protocol. Mr. Jose Maria Arana Arbide, of age of majority, with ID No. 15.940.550-D and Mr. Francisco Javier Sierra Sopranis , of age of majority, with ID No. 42.090.468-P, on behalf and in representation of THE ROYAL BANK OF SCOTLAND,PLC (hereinafter  RBS ), with domicileat 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland, duly registered in the Commercial Registry of Scotland under number 90312, duly authorized to grant this agreement in virtue of powers of attorney granted, respectively, before the Notary of Madrid Mr.Antonio de la Esperanza Rodriguez, onSeptember 19, 2006, under serial number 5,388 of his protocol . Mr. José Gefaell Camochin, of age of majority, with ID No. 36.045.004-W and Mr. José Serrano-
